Citation Nr: 1040583	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  06-06 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss, to 
include as secondary to service-connected partial deafness, 
conductive type, with chronic otitis externa and otitis media, 
healed, of the right ear.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel




INTRODUCTION

The Veteran had active service from June 1961 to November 1964 
and from January 1965 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  This case was remanded in February 2010 and 
now returns for further appellate review.  However, upon a review 
of the record, the Board finds that another remand is necessary.  
Therefore, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify the 
Veteran if further action is required.

The Board notes that the issue of entitlement to service 
connection for tinnitus was previously before the Board in 
February 2010.  However, in a July 2010 Decision Review Officer 
decision, service connection for such disability was granted.  
Therefore, the issue of entitlement to service connection for 
tinnitus is no longer before the Board.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim of 
entitlement to service connection for left ear hearing loss so 
that he is afforded every possible consideration.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran contends that he was exposed to acoustic trauma 
during his military service as a result of his duties as a 
machinist mate serving in an engine room.  Additionally, his 
representative has alleged that his current left ear hearing loss 
was caused or aggravated by his service-connected partial 
deafness, conductive type, with chronic otitis externa and otitis 
media, healed, of the right ear.  Therefore, the Veteran claims 
that service connection is warranted for left ear hearing loss.

Relevant to the direct aspect of the Veteran's claim, he was 
afforded VA examinations in November 2004 and April 2010.  
Thereafter, his representative argued that service connection for 
left ear hearing loss should be granted as secondary to his 
service-connected right ear disability.  The United States Court 
of Appeals for Veterans Claims has held that, when determining 
service connection, all theories of entitlement, direct and 
secondary, must be considered.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  Therefore, the Board finds that a 
remand is necessary in order to afford the Veteran a VA 
examination so as to determine whether his left ear hearing loss 
is secondary to his service-connected partial deafness, 
conductive type, with chronic otitis externa and otitis media, 
healed, of the right ear.

The Board also notes that the Veteran has not been provided with 
proper notice pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA) regarding the secondary aspect of his claim.  
Therefore, such should be accomplished on remand.

Additionally, while on remand, any outstanding treatment records 
referable to the Veteran's left ear hearing loss should be 
obtained.  In this regard, the Board notes that the Veteran 
receives treatment at the Viera, Florida, VA Outpatient Clinic 
and, in an April 2008 treatment record, reported receiving an 
audiology evaluation conducted outside of VA.  Therefore, on 
remand, the Veteran should be requested to identify any 
outstanding treatment records and, thereafter, all identified 
records, to include those from the Viera VA Outpatient Clinic 
dated from December 2008 to the present, should be obtained for 
consideration in his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice regarding the evidence and 
information necessary to substantiate his 
claim of entitlement to service connection 
for left ear hearing loss as secondary to his 
service-connected partial deafness, 
conductive type, with chronic otitis externa 
and otitis media, healed, of the right ear.  

2.  Request that the Veteran identify any 
outstanding treatment records relevant to his 
left ear hearing loss.  After securing any 
necessary authorization from him, obtain all 
identified treatment records, to include 
those from the Viera VA Outpatient Clinic 
dated from December 2008 to the present.  All 
reasonable attempts should be made to obtain 
such records.  If any records cannot be 
obtained after reasonable efforts have been 
made, issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
Veteran must be notified of the attempts made 
and why further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination to determine the current nature 
and etiology of his left ear hearing loss.  
The claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not (50 
percent or greater likelihood) that his left 
ear hearing loss was caused or aggravated, 
i.e., worsened beyond the natural 
progression, by his service-connected 
connected partial deafness, conductive type, 
with chronic otitis externa and otitis media, 
healed, of the right ear.

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements.  The rationale for 
any opinion offered should be provided.  

4.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claim should 
be readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


